Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 4 and 7 are amended.  Claim 3 is canceled. Claim 11 is new.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,140,304 to Ghrist.
Regarding claim 11, Ghrist ‘304 discloses a telescopic bracket having a retracted state and an extended state, the telescopic bracket comprising: a fixed assembly 16; a moving member 14 movably coupled to the fixed assembly to move along an axial direction of the fixed assembly, causing the telescopic bracket to switch between the retracted state and the extended state; and a spring 50a disposed between the fixed assembly and the moving member to provide an elastic restoring force to the moving member, wherein the cross section of the spring is a trapezoidal shape (Fig. 2 - col. 4, line 17-22 - spring pads 50a terminate in a flat surface and thus has a trapezoidal shape - see annotated figure below).

    PNG
    media_image1.png
    457
    371
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1, 2 and 4-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  note the claims as now amended.

Response to Arguments
Applicant's arguments filed 4/27/22 have been fully considered but they are not persuasive. Applicant argues that Ghrist ‘304 does not disclose a trapezoidal shape.  The examiner submits that Ghrist ‘304 discloses that modified spring pads 50a are disposed at opposite ends of the spring structure for bearing on the end plate 40 and the member 38, respectively. Each pad 50a terminates in a flat surface in the plane of the edge portion 52 and as such engages the end plate 40 or the member 38 across a substantial surface area.  The fact that the spring pad 50a terminates in a flat surface creates a trapezoid shape because the pad has a rectangular body with an edge portion 52 that extends away from the body 54.

    PNG
    media_image2.png
    140
    193
    media_image2.png
    Greyscale

The rejection of claim 11 is maintained.  Note that applicant has an indication of allowable subject matter that goes beyond the shape of the spring.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632